278 S.C. 527 (1983)
299 S.E.2d 693
Evelyn Cline GLASS, Respondent,
v.
John Mercer GLASS, Individually and as Administrator of the Estate of Leona Glass Chafee, Deceased, Appellant, and Elaine Glass ELLSBERRY, Respondent,
v.
John Mercer GLASS, Individually and as Administrator of the Estate of Leona Glass Chafee, Deceased, Appellant.
83-OR-033
Supreme Court of South Carolina.
January 6, 1983.
John Mercer Glass, pro se.
Gasper L. Toole, III, of Toole & Toole, Aiken, for respondents.
Robert L. Allgood, of Allgood & Childs, Augusta, Ga., for appellant.
Jan. 6, 1983.


*528 ORDER
Respondents move to dismiss this appeal from an order of the master-in-equity on the ground the appeal was improperly filed in this Court. Respondents assert the appeal should have been taken to the circuit court.
Appellant has not filed a return to the motion to dismiss. In filing his appeal with this Court appellant apparently relied on a stipulation in the order of reference authorizing the master to enter a "final judgment" under Section 15-31-10 of the 1976 Code of Laws of South Carolina, as amended.
Section 14-11-90 of the 1976 Code, as amended, however, specifically requires that appeals from final judgments be filed in the circuit court unless otherwise directed by order of the circuit court or by consent of the parties. The final judgment language of the order of reference merely brings the master's report within the exception to the general requirement that the circuit court execute a final order based on a master's report. S.C. Code § 14-11-90 (1976, as amended).
Since there has been no order of the circuit court authorizing an appeal from the master-in-equity to this Court and the parties have not so consented, the appeal should have been taken to the circuit court.
This appeal is hereby dismissed.